  8:20-cr-00175-RFR-SMB Doc # 126 Filed: 09/13/21 Page 1 of 1 - Page ID # 246




                    lauraIN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,      )
                               )
               Plaintiff,      )                              8:20CR175
                               )
    vs.                        )
                               )                                ORDER
PABLO LEYVA, TERIONA FREEMONT, )
CHRYSTIAN TOWNSLEY, AND BOBBIE )
GOODTEACHER                    )
                               )
               Defendants.     )


      This matter is before the court on the defendant, Pablo Leyva’s Unopposed Motion
to Continue Trial [124]. Counsel needs additional time to allow the defendant and counsel
to complete a review of the voluminous Rule 16 materials. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [124] is granted, as
follows:

      1. The jury trial, for all defendants, now set for October 12, 2021, is continued to
         November 29, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and November 29, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: September 13, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
